Case 5:16-cv-10444-JEL-MKM ECF No. 1315, PageID.40165 Filed 11/17/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 In Re Flint Water Cases                  No. 5:16-cv-10444-JEL-MKM

                                          HON. JUDITH E. LEVY

                                          MAG. MONA K. MAJZOUB


   PLAINTIFFS’ EX PARTE MOTION TO EXTEND THE PAGE LIMIT OF
            THE MEMORANDUM IN SUPPORT OF THEIR
              MOTION FOR SETTLEMENT APPROVAL

       Plaintiffs respectfully move the Court to allow Plaintiffs to file a

 memorandum in support of their Motion to Establish Settlement Claims Procedures

 and Allocation and for Preliminary Approval of Class Settlement Components

 (“Motion for Settlement Approval”) that exceeds the limit of twenty-five pages set

 by E.D. Mich. LR 7.1(d)(3)(A) for the reasons explained in the memorandum

 attached hereto.
Case 5:16-cv-10444-JEL-MKM ECF No. 1315, PageID.40166 Filed 11/17/20 Page 2 of 5




    Dated: November 17, 2020               Respectfully submitted,

    /s/ Corey M. Stern                     /s/ Theodore J. Leopold
    Corey M. Stern                         Theodore J. Leopold
    LEVY KONIGSBERG, LLP                   COHEN MILSTEIN SELLERS &
    800 Third Avenue,                      TOLL PLLC
    11th Floor                             11780 U.S. Highway One
    New York, NY 10022                     Suite N500
    (212) 605-6298 Telephone               Palm Beach Gardens, FL 33408
    cstern@levylaw.com                     (561) 515-1400 Telephone
                                           tleopold@cohenmilstein.com
    /s/ Hunter Shkolnik
    Hunter Shkolnik                        /s/ Michael L. Pitt
    NAPOLI SHKOLNIK PLLC                   Michael L. Pitt
    270 Munoz Rivera Avenue,               PITT MCGEHEE PALMER
    Suite 201                              BONANNI & RIVERS, P.C.
    Hato Rey, Puerto Rico 00918            117 West 4th Street
    (787) 493-5088 Telephone               Suite 200
    hunter@napolilaw.com                   Royal Oak, MI 48067
                                           (248) 398-9800 Telephone
                                           mpitt@pittlawpc.com




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1315, PageID.40167 Filed 11/17/20 Page 3 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 In Re Flint Water Cases                     No. 5:16-cv-10444-JEL-MKM

                                             HON. JUDITH E. LEVY

                                             MAG. MONA K. MAJZOUB


   MEMORANDUM IN SUPPORT OF PLAINTIFFS’ EX PARTE MOTION
     TO EXTEND THE PAGE LIMIT OF THEIR MEMORANDUM IN
    SUPPORT OF THEIR MOTION FOR SETTLEMENT APPROVAL

       Pursuant to E.D. Mich. LR 7.1, Plaintiffs respectfully apply to file a

 memorandum of sixty pages in support of their Motion to Establish Settlement

 Claims Procedures and Allocation and for Preliminary Approval of Class Settlement

 Components (“Motion for Settlement Approval”).

       The Motion for Settlement Approval will explain in detail the terms of the

 Settlement Agreement, and will seek approval for different parts of the Settlement

 Agreement, including procedures related to Minors and Legally Incapacitated or

 Incompetent Individuals, wrongful death claims, settlement allocation, and

 preliminary approval of the Class portions of the Settlement. Due to the detailed




                                         1
Case 5:16-cv-10444-JEL-MKM ECF No. 1315, PageID.40168 Filed 11/17/20 Page 4 of 5




 nature of the Settlement Agreement and brief, Plaintiffs respectfully request the

 Court grant them permission to file a brief of sixty pages.

                 CONCLUSION AND REQUEST FOR RELIEF

       Plaintiffs seek leave to exceed the twenty-five-page limit and file a

 memorandum in support of their Motion to Establish Settlement Claims Procedures

 and Allocation and for Preliminary Approval of Class Settlement Components that

 does not exceed sixty pages.



    Dated: November 17, 2020                    Respectfully submitted,

    /s/ Corey M. Stern                          /s/ Theodore J. Leopold
    Corey M. Stern                              Theodore J. Leopold
    LEVY KONIGSBERG, LLP                        COHEN MILSTEIN SELLERS &
    800 Third Avenue,                           TOLL PLLC
    11th Floor                                  11780 U.S. Highway One
    New York, NY 10022                          Suite N500
    (212) 605-6298 Telephone                    Palm Beach Gardens, FL 33408
    cstern@levylaw.com                          (561) 515-1400 Telephone
                                                tleopold@cohenmilstein.com
    /s/ Hunter Shkolnik
    Hunter Shkolnik                             /s/ Michael L. Pitt
    NAPOLI SHKOLNIK PLLC                        Michael L. Pitt
    270 Munoz Rivera Avenue,                    PITT MCGEHEE PALMER
    Suite 201                                   BONANNI & RIVERS, P.C.
    Hato Rey, Puerto Rico 00918                 117 West 4th Street
    (787) 493-5088 Telephone                    Suite 200
    hunter@napolilaw.com                        Royal Oak, MI 48067
                                                (248) 398-9800 Telephone
                                                mpitt@pittlawpc.com




                                          2
Case 5:16-cv-10444-JEL-MKM ECF No. 1315, PageID.40169 Filed 11/17/20 Page 5 of 5




                           CERTIFICATE OF SERVICE
  The undersigned certifies that the foregoing instrument was filed with the U.S.
  District Court through the ECF filing system and that all parties to the above case
  were served via the ECF filing system on November 17, 2020.


  Dated: November 17, 2020                   /s/ Jessica B. Weiner
                                             Jessica B. Weiner
                                             COHEN MILSTEIN SELLERS
                                             & TOLL PLLC
                                             1100 New York Ave. NW
                                             Suite 500
                                             Washington, DC 20005
                                             (202) 408-4600 Telephone
                                             jweiner@cohenmilstein.com




                                         3
